—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered May 4, 2000, convicting defendant, after a nonjury trial, of sexual abuse in the first degree (three counts), and endangering the welfare of a child, and sentencing him to an aggregate term of two years, unanimously affirmed.
The court properly exercised its discretion in permitting the six-year-old victim to give sworn testimony. Her responses established that she sufficiently understood the difference between truth and falsity, the moral duty to tell the truth and the consequences of lying, including divine retribution (see, People v Nisoff, 36 NY2d 560, 565-566; People v Cordero, 257 AD2d 372, lv denied 93 NY2d 968).
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The victim provided a detailed, convincing account of defendant’s sexual misconduct. Moreover, there was significant corroboration, including the inculpatory aspects *141of defendant’s statements. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.